DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Application filed on 08/12/19.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 11/12/19 has been acknowledged.

Claim Objections
Claims 11 and 16 are objected to because of the following informalities:
In claims 11 and 16, change “include” to “including”.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
In Fig. 2, element 200 represents the “User Application”, however in Fig. 4, element 402 represents the “User Application”. The specification further recites in paragraph [0038] that element 200 is “an adaptive timing prediction system”. It is unclear if the user .
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 9 recites “the machine learning component is trained using unsupervised learning to determine associations between the feature data and the data associated with use of the application element; and supervised learning to predict the first rate”. The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such method as being that which Applicant adequately described as the invention or what the Applicant actually had possession of at the time of the invention. A review of the disclosure does not reveal the manner in which a machine learning model is trained a machine learning model 240 may be configured to utilize supervised and/or unsupervised machine learning technologies to predict polling frequencies. For example, the machine learning model 240 may utilize supervised machine learning techniques by training on tracking data that describes various user and bidding data as described herein. As shown in FIG. 3, the machine learning model 240 may also, or alternately, utilize unsupervised machine learning techniques to predict polling frequencies including, but not limited to, a clustering-based model 310, a forecasting-based model 320, a smoothing-based model 330, or another type of unsupervised machine learning model” and “the machine learning model 240 may incorporate a classification function that may be configured to determine which user data patterns and polling frequencies are relevant for a particular objective. The classification function may, for example, continuously learn which user data patterns and polling frequencies are relevant to a various potential outcomes. In some embodiments, supervised learning may be incorporated where the machine learning model may classify observations made from various user inputs, item characteristics, and polling frequencies. The machine learning model may assign metadata to the observations. The metadata may be updated by the machine learning model to update relevance to the objectives of interest as new observations are made and assign tags to the new observations. The machine learning model may learn which observations are alike and assign metadata to identify these observations. The machine learning model may classify future observations into categories”. Applicant’s specification provides a “black box” analysis of the claimed function “to determine associations between the feature data and the data associated with use of the application element; and supervised learning to predict the first rate”, which is not sufficient support for the written description requirement because there must be some explanation of how the computer or computer components performs the claimed function such as what information is used, how the information is analyzed to determine associations, what the machine learning model outputs, and what specific algorithm is being used. Moreover, whether one of ordinary skill in the art could devise a way to accomplish the function of determining associations between the feature data and the data associated with use of the application element using a machine learning component trained using unsupervised learning or predicting the first rate using supervised learning is not relevant to the issue of whether the Applicant has shown possession of the claimed invention. It is noted that this is not an enablement rejection. Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F. 3d at 1349, 94 USPQ2d at 1171. There are a plurality of ways associations between the feature data and the data associated with use of the application element can be determined as well as predicting the first rate. A review of Applicant’s specification does not reveal if the claimed invention would work the same or differently if the feature data and the data associated with use of the application element were associated the same or differently. Applicant’s failure to disclose any meaningful structure/algorithms to how the machine learning component is trained to determine associations 

	Claim 15 recites similar limitations as claim 9 and is therefore rejected for the same reasons identified above in claim 9 above.

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

                Claim 1 recites the limitation “information that is updated at a variable rate” in line 2, “the information pertaining to an object” in line 3, “supplemental information associated with the object” in line 6, and “the information about the object” in line 8, which renders the claim indefinite because it is unclear what information is being sent. Paragraph [0021] of Applicant’s specification recites the information may include item description, item image, time remaining, number of bidders, and the current bid. However, claim 1 recites “data associated with use of the application element” (i.e. the number of users), feature data including a time horizon and supplemental information (i.e. a value of the object). Is the information the same as the data associated with use of the application element, feature data, or supplemental 
	Claims 2-10 inherit the deficiencies noted in claim 1 above and are rejected on the same basis.
	Claims 11 and 16 recite similar limitations as claim 1 above and are therefore rejected on the same basis.
	Claims 12-15 are dependent from claim 11 and claims 17-20 are dependent on claim 16, and therefore claims 12-15 and 17-20 inherit the deficiencies noted in claim 11 and 16, respectively, and are rejected on the same basis.

	Claim 3 recites “the information described by a web page” which renders the claim indefinite because it is unclear what information Applicant is referring to. Is Applicant referring to the feature data or the supplemental information or any information associated with the object? For purposes of this examination, the examiner will interpret the limitation broadly in light of the specification (i.e. the information is any information that can be updated).

            Regarding claim 9, it is noted that the metes and bounds of this claim are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how the machine learning component is trained using unsupervised learning to determine associations or how to utilize supervised learning to predict the first rate.  The specification does not disclose any meaningful structure/algorithm explaining how one would determine associations between the feature data and the data associated with use of the application element using a machine learning component trained using unsupervised .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). The Examiner notes claims are given their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. As stated in paragraph [0071] of Applicant’s specification, a computer readable storage medium is not to be construed as being transitory signals per se. As such, for purposes of this examination, the 

Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 11 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A computing system, comprising:
one or more processors; and
a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to:
	receive, by an application element configured to receive information that is updated at a variable rate, information pertaining to an object;
	access feature data associated with the object and data associated with use of the application element, the feature data including a time horizon for the object and supplemental information associated with the object;
	based on the feature data and the data associated with use of the application element, predict a first rate for sending the information about the object to the application element; and 
	send the information at the first rate to the application element.	

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations emphasized above are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the method is 
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
A computing system, comprising:
one or more processors; and
a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to:
	receive, by an application element configured to receive information that is updated at a variable rate, information pertaining to an object;
	access feature data associated with the object and data associated with use of the application element, the feature data including a time horizon for the object and supplemental information associated with the object;
	based on the feature data and the data associated with use of the application element, predict a first rate for sending the information about the object to the application element; and 
	send the information at the first rate to the application element.	

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a computing system, processor(s), computer-readable storage medium, and application element, 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not 
In the case of claim 11, taken individually or as a whole, the additional elements of claim 11 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.  
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receive information, send the information) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 11 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 1 is a method reciting similar functions as claim 11, and does not qualify as eligible subject matter for similar reasons. 
Claim 16 is a computer-readable storage medium reciting similar functions as claim 11, and does not qualify as eligible subject matter for similar reasons.

wherein the information is described by a web page (generally linking the abstract idea to a particular technological environment, sales activity)
wherein the first rate is predicted by a machine learning component (generally linking the abstract idea to a particular technological environment, sales activity and mathematical concept (e.g., formulas, equations, calculations))
wherein the machine learning component is trained using unsupervised learning to determine associations between the feature data and data associated with use of the application element; and supervised learning to predict the first rate (generally linking the abstract idea to a particular technological environment, sales activity and mathematical concept (e.g., formulas, equations, calculations))


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 11-14, 16-17, and 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Grey et al., U.S. 20020120552 A1 (hereafter referred to as “Grey”).

Regarding claim 1, Grey discloses a method of distributing information, the method comprising:
determining an application element [auction devices 200] configured to receive information that is updated at a variable rate [auction parameters], the information pertaining to an object ([0029] – auction devices 200 are used to present items being auctioned to a buyer and detect triggering conditions that automatically change an auction parameter; [0033] – “auction device 200 receives information from information sources 400 before, while and after conducting an auction. The information may be used to determine whether to automatically change an auction parameter based on which the auction is conducted”);
receiving feature data associated with the object and data associated with use of the application element [number of bids submitted], the feature data including a time horizon for the object [end time 470] and supplemental information associated with the object [“take it” price 450] ([0033] – “auction device 200 receives information from information sources 400 before, while and after conducting an auction; [0052] – auction parameters include the “take it” price 450, end time 470; [0063] – “triggering condition 520 associated with an item ID 510 may relate to…a number of bids submitted”);
based on the feature data and the data associated with use of the application element, predicting a first rate [rate of change] for sending the information about the object to the application element ([0071] – “the triggering conditions are identified by locating triggering conditions 520 stored in auction information database 258 which are associated with the item ID 510 of the item being auctioned”; [0072] – “Depending on the identified triggering conditions, such determination may require auction device 200 to request and receive information from one or more of information sources 400 or from other devices”; [0073] – “an auction parameter may ; and 
sending the information [auction parameters] at the first rate [rate of change] to the application element [auction device 200] ([0033] – the auction device 200 receives information before, while, and after conducting the auction; [0073] – If a triggering condition has been met, the auction parameter may be automatically changed by an auction parameter change instruction 530; Claim 9 – The auction parameters are changed based on a rate of change of submitted bid prices. Thus, the rate of change of submitted bid prices affects the rate the auction parameter change instruction is sent to the auction device in order to change auction parameters at that rate.

	Regarding claim 2, Grey discloses the method of claim 1. Grey further discloses wherein the data associated with use of the application element comprises a number of users of the information ([0063] – item ID 510 may relate to number of bids submitted…recent bidding histories of all buyers, of all sellers).

	Regarding claim 3, Grey discloses the method of claim 1. Grey further discloses wherein the information is described by a web page ([0049] – “Web browser 392 may be executed by microprocessor 310 to transmit and receive information to and from the World Wide Web and, in particular, to and from Web server 254 of auction device 200”).

Regarding claim 4, Grey discloses the method of claim 1. Grey further discloses wherein the supplemental information comprises a value of the object ([0056] – ““take it” price 450 is similar to a retail price for the item”).

	Regarding claim 5, Grey discloses the method of claim 1. Grey further discloses
wherein the object is a commodity and the value is a current market price ([0029] – “present items being auctioned to a buyer”; [0056] – ““take it” price 450 is similar to a retail price for the item”).

	Regarding claim 6, Grey discloses the method of claim 1. Grey further discloses wherein the object is an item in a bidding system and the value is a bid price for the item ([0029] – “auction devices 200 may be used to present items being auctioned to a buyer”; [0054] – “Starting bid price 430 specifies a bid price at which bidding for the associated item will begin”).

	Regarding claim 7, Grey discloses the method of claim 1. Grey further discloses wherein the time horizon is a deadline defined by a date and time ([0075] – “he auctioned is determined to be over if a current time is equal to an end time 470 associated with the auction”; Fig. 5 shows the end time 470 is “2/28/01 12:00 PM”).

	Regarding claim 11, all the limitations in system claim 11 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases. Grey further discloses a computing system comprising: one or more processors and a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor (Claim 17 – “processor; and a storage device in communication with said processor and storing instructions adapted to be executed by said processor”). 

Regarding claim 12, all the limitations in system claim 12 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases. 

Regarding claim 13, all the limitations in system claim 13 are closely parallel to the limitations of method claim 4 analyzed above and rejected on the same bases. 

Regarding claim 14, all the limitations in system claim 14 are closely parallel to the limitations of method claim 6 analyzed above and rejected on the same bases. 

Regarding claim 16, all the limitations in computer-readable storage medium claim 16 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases. Grey further discloses a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by a computing device (Claim 17 – “processor; and a storage device in communication with said processor and storing instructions adapted to be executed by said processor”).

Regarding claim 17, all the limitations in computer-readable storage medium claim 17 are closely parallel to the limitations of method claim 7 analyzed above and rejected on the same bases. 

Regarding claim 19, all the limitations in computer-readable storage medium claim 19 are closely parallel to the limitations of method claim 4 analyzed above and rejected on the same bases. 

Regarding claim 20, all the limitations in computer-readable storage medium claim 20are closely parallel to the limitations of method claim 5 analyzed above and rejected on the same bases.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grey, in view of Pyati, U.S. 11176589 B2 (hereafter referred to as “Pyati”).

Regarding claim 8, Grey discloses the method of claim 1. Grey does not explicitly disclose wherein the first rate is predicted by a machine learning component.
Pyati, on the other hand, teaches wherein the first rate is predicted by a machine learning component [optimizer 116] in [Col. 10, ll. 20-35] – “Optimizer 116 facilitates real-time or near real-time machine learning modeling…optimizer can “pre-load” or “pre-cache” previous item listings that may be relevant to a new item listing. This can involve loading previous item listings into memory prior to when the system will process the listings”.
It would have been obvious to one of ordinary skill in the art to include in the system, as disclosed by Grey, the ability to include wherein the first rate is predicted by a machine learning component, as taught by Pyati, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Grey, to include the teachings of Pyati, in order to analyze voluminous amounts of data (Pyati: [Col. 1, ll. 30]). 

	Regarding claim 9, Grey discloses the method of claim 1. Grey does not explicitly disclose wherein the machine learning component is trained using unsupervised learning to determine associations between the feature data and data associated with use of the application element; and supervised learning to predict the first rate.
Pyati, on the other hand, teaches wherein the machine learning component is trained using unsupervised learning to determine associations between the feature data [features of a process or object] and data associated with use of the application element [description of a process or event]  and supervised learning to predict the first rate in [Col. 3, ll. 48-50] – “Application layer 104 can include a number of components for facilitating the dynamic generation of machine learning models for creating item listings”; [Col. 10, ll. 20-35] – “Optimizer 116 facilitates real-time or near real-time machine learning modeling…optimizer can “pre-load” or “pre-cache” previous item listings that may be relevant to a new item listing. This can involve loading previous item listings into memory prior to when the system will process the listings”.
It would have been obvious to one of ordinary skill in the art to include in the system, as disclosed by Grey, the ability to include wherein the machine learning component is trained using unsupervised learning to determine associations between the feature data and data associated with use of the application element; and supervised learning to predict the first rate, as taught by Pyati, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Grey, to include the teachings of Pyati, in order to analyze voluminous amounts of data (Pyati: [Col. 1, ll. 30]). 

	Regarding claim 10, Grey discloses the method of claim 1. Grey does not explicitly disclose predicting a second rate for reading the information [feature extraction].
predicting a second rate for reading the information in [Col. 3, ll. 48-55] – “Application layer 104 can include a number of components for facilitating the dynamic generation of machine learning models for creating item listings, such as text feature extractor 106”; [Col. 10, ll. 20-25] – “Optimizer 116 facilitates real-time or near real-time machine learning modeling and visualization by performing certain operations to optimize feature extraction”.
It would have been obvious to one of ordinary skill in the art to include in the system, as disclosed by Grey, the ability to include predicting a second rate for reading the information, as taught by Pyati, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Grey, to include the teachings of Pyati, in order to analyze voluminous amounts of data (Pyati: [Col. 1, ll. 30]). 

Regarding claim 15, all the limitations in system claim 15 are closely parallel to the limitations of method claim 8 analyzed above and rejected on the same bases. 

Regarding claim 18, all the limitations in computer-readable storage medium claim 18 are closely parallel to the limitations of method claim 10 analyzed above and rejected on the same bases. 


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Joseph et al., U.S. 20200184963 A1, teaches a virtual assistant augmentation system.
Martin et al., U.S. 20030036975 A1, teaches conducting an electronic rolling auction to make changes to an item.
Powell et al., U.S. 20090037314 A1, teaches automatic bid status refreshes and item attribute updates.
Srivastava et al., U.S. 9495702 B2, teaches graphic data change indicators for a dynamic auction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ELISA H YANG/Examiner, Art Unit 3625               
/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625